Citation Nr: 1809633	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1978 to June 1981 with additional periods of service in the U.S. Army Reserves from 1982 to 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The April 2013 rating decision reopened the claim for service connection for tinnitus and then denied service connection for tinnitus.   Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus before addressing the claim on its merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In addition, the Board notes that two issues were addressed in the Statement of the Case issued in March 2014; however, in his VA Form 9, the Veteran limited his appeal to service connection for tinnitus.  As such, the issue of entitlement to service connection for bilateral hearing loss is not before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a May 2017 videoconference hearing.  A transcript of this hearing is of record.

In May 2017, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2017).  

In May 2017, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO denied the claim for service connection for tinnitus; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the May 2010 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  

3.  Resolving all reasonable doubt in favor of the Veteran, his tinnitus is etiologically related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The May 2010 rating decision that denied the claim for entitlement to service connection for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Given the Board's favorable decision in granting the petition to reopen the claim for service connection for tinnitus and granting service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 2010 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.  In May 2010, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the May 2010 rating decision.  Therefore, the May 2010 rating decision is final.

In the May 2010 rating decision, the RO denied the Veteran's claim for service connection for tinnitus, because the Veteran did not present any evidence that his tinnitus was incurred in or caused by his military service.  

Since the Veteran's last prior final denial in May 2010, the record includes a May 2017 Board hearing transcript which reflects testimony from the Veteran recalling that he noticed ringing in his ears during his active duty service after being exposed to loud noise from tanks, wreckers and generators, and that he continued to experience the ringing in his ears following active duty service.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The May 2017 Board hearing transcript will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for tinnitus is reopened.  

Service Connection

At his May 2017 Board hearing, the Veteran testified that during active duty service, as part of his duties, he was exposed to loud noise from the heavy equipment that he was around, including M88 tanks, bulldozers, and generators, on a daily basis for eight, nine or ten hours.  No hearing protection was used.  The Veteran said that he noticed ringing in his ears, but since he was 18 years old at the time, he did not think to complain about it.  He said that the ringing in ears has continued since he left service.  Following his active duty service, the Veteran was in the Army Reserves where he remained working around loud, heavy equipment.  He also described an incident, during the Reserves, where he was told to use cigarette butts as earplugs on the firing range, by his sergeant when enough hearing protection was unavailable.  He said his ears were ringing for days.  He described his current symptoms of ringing in his ears as intermittent.  See April 2013 NOD and May 2014 statement.  The Veteran denied being exposed to any loud noise or driving loud vehicles following service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as other organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system include tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Based on a careful review of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in favor of the Veteran, his claim for service connection for tinnitus is warranted.  

As an initial matter, the Board finds that there is no dispute in the record that the Veteran has a current diagnosis for tinnitus.  

The Veteran's DD Form 214 reflects that his military occupational specialty was Light Weapons Vehicle Power Generator and Weapons Vehicle Repairman.  He also received a Sharpshooter, M-16 Rifle award.  Coupled with the Veteran's testimony concerning the extent of his exposure to loud noises while performing his active duty service, the Board finds that the Veteran was exposed to noise during his active duty service.  

The question remains whether the Veteran's current tinnitus is etiologically related to his military service.  In that regard, the record includes a May 2013 VA opinion concluding that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure.  The May 2013 VA examiner determined that the Veteran had normal hearing during service, exhibited no significant change in hearing thresholds between enlistment and separation, and made no complaints of tinnitus during service, as reflected by his service treatment records.  The VA examiner also found it notable that the Veteran complained of tinnitus in a July 1989 service treatment record during his period of Reserve service.  

Despite this opinion, the Board finds that the Veteran's testimony, at his May 2017 Board hearing, that his tinnitus began during service and continued after service to be credible.  Although the May 2013 VA examiner noted that the Veteran reported that his tinnitus began after he was discharged, the Veteran also testified that he noticed having ringing in his ears during service.  Because he was only 18 years old, he did not complain.  Furthermore, the Veteran said that he continued to experience the ringing in his ears intermittently after he was discharged.  Therefore, the Board finds that based on the Veteran's competent and credible statements regarding the onset and continuity of his tinnitus symptoms, the evidence is at least in equipoise, and service connection for tinnitus is warranted.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus must be granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received, and the claim for entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


